                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

RONALD A. MARCUM                                                                    PLAINTIFF

   v.                                    No. 2:21-CV-02086

SHERIFF JIMMY STEVENS, et al.                                                    DEFENDANTS

                                            ORDER

        The Court has received a report and recommendation (Doc. 12) from Chief United States

Magistrate Judge Mark Ford. The deadline to file objections has passed. Plaintiff receives service

by mail, but mail from the Clerk (including the report and recommendation) to Plaintiff has been

returned. The Magistrate recommends Plaintiff’s complaint be dismissed without prejudice for

failure to comply with the Court’s local rules and orders and failure to prosecute. The Court has

reviewed the report and recommendation and the record de novo, and the report and

recommendation is ADOPTED.

        IT IS THEREFORE ORDERED that Plaintiff’s case is DISMISSED WITHOUT

PREJUDICE. Judgment will be entered separately.

        IT IS SO ORDERED this 12th day of July, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
